      Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.1 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                             IN THE WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


ROBERT PHILLIPS,                                        Case No.

                Plaintiff,                              Hon.

v.

TRICAM INDUSTRIES, INC.,
a Minnesota corporation,

                Defendant.
________________________________________________________________/

P.W. MATTHEWS, PLLC                                  MCVEY & PARSKY, LLC
Philip Matthews (P53649)                             PAUL KAULAS
Attorney for Plaintiff                               Co-Counsel for Defendant
22422 Edison Street                                  30 N. LaSalle Street, Ste 2100
Dearborn, MI 48124                                   Chicago, IL 60602
(313) 492-0991                                       (312) 551-8764
pmlaw@wowway.com                                     pvk@mcveyparsky-law.com

PLUNKETT COONEY
EDWARD J. HIGGINS (P46143)
Attorney for Defendant
150 West Jefferson, Suite 800
Detroit, MI 48226
(313) 983-4919
ehiggins@plunkettcooney.com

________________________________________________________________/


                       NOTICE OF REMOVAL OF CAUSE TO THE
                      UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION


                                           VERIFICATION


                                        PROOF OF SERVICE
      Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.2 Page 2 of 8



                                 UNITED STATES DISTRICT COURT
                             IN THE WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


ROBERT PHILLIPS,                                        Case No.

                Plaintiff,                              Hon.

v.

TRICAM INDUSTRIES, INC.,
a Minnesota corporation,

                Defendant.
________________________________________________________________/

P.W. MATTHEWS, PLLC                                  MCVEY & PARSKY, LLC
Philip Matthews (P53649)                             PAUL KAULAS
Attorney for Plaintiff                               Co-Counsel for Defendant
22422 Edison Street                                  30 N. LaSalle Street, Ste 2100
Dearborn, MI 48124                                   Chicago, IL 60602
(313) 492-0991                                       (312) 551-8764
pmlaw@wowway.com                                     pvk@mcveyparsky-law.com

PLUNKETT COONEY
EDWARD J. HIGGINS (P46143)
Attorney for Defendant
150 West Jefferson, Suite 800
Detroit, MI 48226
(313) 983-4919
ehiggins@plunkettcooney.com

________________________________________________________________/

                             NOTICE OF FILING NOTICE OF REMOVAL

TO:     Philip Matthews, Esq.                                   Clerk of the Court
        P.W. Matthews, PLLC                                     Lenawee County Circuit Court
        Attorneys for Plaintiff


        PLEASE TAKE NOTICE that Defendant Tricam Industries, Inc., by and through its

attorneys, Plunkett Cooney and McVey & Parsky, LLC has this day filed its Notice of
      Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.3 Page 3 of 8



Removal, copies of which are attached hereto, in the offices of the Clerk of the United States

District Court for the Western District of Michigan.

                                        By:   /s/Edward J. Higgins
                                              PLUNKETT COONEY
                                              Attorney for Defendant
                                              150 West Jefferson, Suite 800
                                              Detroit, MI 48226
                                              Direct Dial: (313) 983-4919
                                              ehiggins@plunkettcooney.com
                                              P46143
DATED: March 11, 2019




                                              2
      Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.4 Page 4 of 8



                                 UNITED STATES DISTRICT COURT
                             IN THE WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


ROBERT PHILLIPS,                                        Case No.

                Plaintiff,                              Hon.

v.

TRICAM INDUSTRIES, INC.,
a Minnesota corporation,

                Defendant.
________________________________________________________________/

P.W. MATTHEWS, PLLC                                  MCVEY & PARSKY, LLC
Philip Matthews (P53649)                             PAUL KAULAS
Attorney for Plaintiff                               Co-Counsel for Defendant
22422 Edison Street                                  30 N. LaSalle Street, Ste 2100
Dearborn, MI 48124                                   Chicago, IL 60602
(313) 492-0991                                       (312) 551-8764
pmlaw@wowway.com                                     pvk@mcveyparsky-law.com

PLUNKETT COONEY
EDWARD J. HIGGINS (P46143)
Attorney for Defendant
150 West Jefferson, Suite 800
Detroit, MI 48226
(313) 983-4919
ehiggins@plunkettcooney.com

________________________________________________________________/

                       NOTICE OF REMOVAL OF CAUSE TO THE
                      UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

TO:     The United States District Court for the Western District of Michigan
        Judges of the Above Court

        Defendant Tricam Industries, Inc., by and through its attorneys, Plunkett Cooney

and McVey & Parsky, LLC, pursuant to 28 U.S.C.A. §1332, 1441 and 1446, hereby files this
      Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.5 Page 5 of 8



Notice of Removal of the above-captioned matter to the United States District Court for the

Western District of Michigan, from the Manistee County Circuit Court where the action is

now pending and states as follows:

       1.      The above-captioned matter was filed in Manistee County Circuit Court on or

about February 11, 2019, and is now pending in that court.

       2.      Defendant first received a copy of the Summons and Complaint in this matter

on February 18, 2019.

       3.      The above-captioned matter is a suit at common law of a civil nature brought

by the Plaintiff, Robert Phillips, in which the Plaintiff seeks to recover damages for personal

injuries alleged to have been suffered on or about July 5, 2018, as a result of Defendant’s

alleged negligence, breach of implied warranty and breach of express warranty.

       4.      The above-captioned matter involves a controversy which is wholly between

citizens of different states in that, at the time of the commencement of this action in

Manistee County Circuit Court, Plaintiff was a citizen of the State of Michigan, and

Defendant Tricam Industries, Inc. was and still is incorporated under the laws of the State

of Minnesota, and having its principal place of business in the State of Minnesota.

Defendant is not a citizen of the state in which the above-captioned matter was filed.

       5.      This action is one over which the District Courts of the United States are

given original jurisdiction.

       6.      The time within which Defendant is required to file this Notice of Removal in

order to remove this action to this Court has not yet expired.




                                              2
      Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.6 Page 6 of 8



       7.     As appears from the allegations contained in Plaintiffs’ Complaint, Plaintiffs

seek to recover money damages for injuries including a fractured left elbow, pain and

suffering, medical expenses and loss of income.

       8.     Based upon the allegations in Plaintiff’s Complaint, it is believed that the

amount in controversy in this action is in excess of $75,000, exclusive of interest and costs

in this matter.   Furthermore, Plaintiff’s attorney has issued a settlement demand to

Defendant that is substantially in excess of $75,000.

       9.     Pursuant to 28 U.S.C. §1446(a), Defendant files with this notice a copy of all

process, pleadings and orders served upon Defendant in this action (Exhibit A, Summons

and Complaint).

       10.    This action is removable to this Court under and by virtue of the acts of

Congress of the United States.

       11.    Defendant has served written notice of the filing of this notice as required by

28 U.S.C. § 1446(d).

       12.    A copy of this notice will be filed with the Clerk of the Manistee County

Circuit Court as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant Tricam Industries, Inc., requests that this action proceed

in this Court as an action properly removed.

                                        By:    /s/Edward J. Higgins
                                               PLUNKETT COONEY
                                               Attorney for Defendant
                                               150 West Jefferson, Suite 800
                                               Detroit, MI 48226
                                               Direct Dial: (313) 983-4919
                                               ehiggins@plunkettcooney.com
                                               P46143
DATED: March 11, 2019


                                               3
      Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.7 Page 7 of 8



                                 UNITED STATES DISTRICT COURT
                             IN THE WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


ROBERT PHILLIPS,                                        Case No.

                Plaintiff,                              Hon.

v.

TRICAM INDUSTRIES, INC.,
a Minnesota corporation,

                Defendant.
________________________________________________________________/

                                           VERIFICATION
        Edward J. Higgins, being first duly sworn, deposes and says that he is the Attorney

for Tricam Industries, Inc., and that the foregoing Notice of Removal is true in substance

and in fact to the best of his knowledge, information and belief.

                                             By:   /s/Edward J. Higgins
                                                   PLUNKETT COONEY
                                                   Attorney for Defendant
                                                   150 West Jefferson, Suite 800
                                                   Detroit, MI 48226
                                                   Direct Dial: (313) 983-4919
                                                   ehiggins@plunkettcooney.com
                                                   P46143
DATED: March 11, 2019
       Case 1:19-cv-00184-PJG ECF No. 1 filed 03/11/19 PageID.8 Page 8 of 8



                                   UNITED STATES DISTRICT COURT
                               IN THE WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


ROBERT PHILLIPS,                                        Case No.

                 Plaintiff,                             Hon.

v.

TRICAM INDUSTRIES, INC.,
a Minnesota corporation,

                Defendant.
________________________________________________________________/


                                          PROOF OF SERVICE

                      The undersigned certifies that on the 11th day of March,
                      2019, a copy of the foregoing document was served upon
                      the attorney(s) of record in this matter at their stated
                      business address as disclosed by the records herein via:

                              Hand delivery                  Overnight mail
                              U.S. Mail                      Facsimile
                              Email                          Electronic E-File

                      I declare under the penalty of perjury that the foregoing
                      statement is true to the best of my information, knowledge
                      and belief.


                                        /s/Della Dubovskyl


Open.20402.90903.21787892-1
